Exhibit 10.22

FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

CHRYSLER GROUP LLC 2012 LONG-TERM INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

This Restricted Share Unit Award Agreement (“Agreement”) is entered into,
effective as of                      , 2012 (the “Grant Date”), by and between
Chrysler Group LLC ( the “Company”) and                          (the
“Participant”) pursuant and subject to the Chrysler Group LLC 2012 Long-Term
Incentive Plan, as it may be amended from time to time (the “Plan”), as approved
by the Compensation and Leadership Development Committee of the Company’s Board
of Directors (the “Committee”). Participant and the Company agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement. All capitalized terms not
defined in this Agreement shall have the meaning stated in the Plan. If there is
any inconsistency or conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control and govern unless this
Agreement expressly states that an exception to the Plan is being made.

 

1. Grant of Restricted Share Units. Subject to the terms and conditions of this
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Participant an Award of                          Restricted
Share Units (the “RSUs”), whose vesting shall be pursuant to and in accordance
with Schedule A of this Agreement and is subject to the Participant’s continuous
active employment with the Company as set forth in Section 2. An RSU is a
phantom equity interest and constitutes a promise of the Company to deliver (or
cause to be delivered) to the Participant on the Settlement Date (as defined
below), subject to the terms, conditions and restrictions of this Agreement and
the Plan (including Section 5 thereof), a cash payment for each RSU earned and
vested pursuant to Section 2 and Schedule A equal to the most recently
determined Value of a Unit as of the Settlement Date as provided herein.

 

2. Date and Conditions of Vesting and Payment. Upon vesting (as determined
pursuant to and in accordance with Section 2 and Schedule A of this Agreement),
each RSU will be settled by payment of a cash amount (subject to Section 5 of
the Plan) equal to the most recently determined Value of one Unit as of the
Settlement Date, which shall be made as soon as administratively feasible after
the Committee certifies the Participant’s satisfaction of the continuous active
employment with the Company, but in no event later than March 15th of the
calendar year following the year in which the Award (or portion thereof) vests
(the “Settlement Date”), subject to any delay of the payment if the
determination of the amount of the payment is not administratively practicable
due to unforeseeable events beyond the control of the Company, if and to the
extent permitted by Code Section 409A; provided that:

 

  (a) The Participant is still (i) an employee of the Company or its
subsidiaries or (ii), upon a determination of the Committee, in its sole
discretion, if transferred to an affiliate of the Parent on or before
                     , 2015, an employee of the affiliate of the Parent at the
applicable vesting date; or



--------------------------------------------------------------------------------

  (b) One of the following events occurs prior to the satisfaction of the
applicable vesting requirements in Schedule A: Participant’s (1) death or
(2) termination of employment due to Disability (as defined in Section 2(c)), in
which case, notwithstanding the provisions of Schedule A, the vesting of all
remaining unvested RSUs shall accelerate and payment in respect thereof shall be
made as soon as practicable after the Participant’s termination of employment
due to the Participant’s death or Disability, but in no event later than
March 15th of the calendar year following the year in which the Participant’s
employment terminates.

 

  (c) “Disability” means “disability” within the meaning of the applicable
long-term disability program of the Company.

 

3. Forfeiture of Award. All outstanding RSUs shall be forfeited upon the date:

The Participant’s employment with the Company is terminated for any reason
(other than as provided in Section 2(b)) prior to the satisfaction of the
applicable vesting requirements in Schedule A.

 

4. Adjustments. In the event of an adjustment to the capitalization of the
Company under Section 10 of the Plan, the RSUs granted under this Agreement
shall be subject to such equitable adjustments as the Committee, in its sole
discretion, may deem appropriate.

 

5. Withholding for Taxes. To the extent that the receipt of this Award, vesting,
or the delivery of the cash payment with respect to any RSUs earned hereunder
results in a withholding obligation for social contributions and/or taxes, the
Company, in its sole discretion, may withhold any cash or other form of
remuneration thereafter payable to the Participant to satisfy its withholding
obligations required by law or regulations.

 

6. No Rights as Member. The Participant shall have no rights as a Member with
respect to any RSU granted under this Award.

 

7. Employment. Neither the granting of the RSUs nor any term or provision of
this Agreement shall constitute or be evidence of any understanding, expressed
or implied, on the part of the Company or any of its subsidiaries to guarantee
the Participant’s continued employment with the Company or the Participant’s
continued participation in the Plan in future years.

 

8. Non-Transferability.

 

  (a) Absent prior written consent of the Committee or except as otherwise
provided in the Plan, no RSUs granted under this Agreement may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

 

  (b)

Consistent with the foregoing, except as contemplated by Section 9 no right or
benefit under this Agreement shall be subject to sale, transfer, pledge,
assignment, alienation, hypothecation, encumbrance or charge,

 

2



--------------------------------------------------------------------------------

  whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to sell, transfer, pledge, assign, alienate, hypothecate, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant shall attempt to sell,
transfer, pledge, assign, alienate, hypothecate, encumber or charge any right or
benefit hereunder, other than as contemplated by Section 9, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution sequestration, or any other form of process or involuntary lien or
seizure, then such attempt shall have no effect and shall be void.

 

9. Assignment and Transfers. Prior to the end of the applicable vesting period,
as prescribed in Schedule A and the delivery of the cash payment with respect to
any vested RSUs granted hereunder, the Award is not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Following the Participant’s death, the RSUs will pass by will or, if
none, then by the laws of descent and distribution.

 

10. Amendment. This Agreement may be amended by the Committee at any time,
provided that, except as otherwise provided in the Plan, no such amendment,
without the written consent of the Participant, shall materially adversely
affect the rights of the Participant granted hereunder.

 

11. Miscellaneous.

 

  (a) Compliance with Code Section 409A. RSUs under this Agreement are intended
to be exempt from Code Section 409A and shall be interpreted accordingly;
provided, that to the extent any payment is determined to be subject to (and not
exempt from) Code Section 409A, such payment shall be made in a manner as to be
in compliance with Code Section 409A. It is the intention of the Company and the
Participant that this Agreement not result in any unfavorable tax consequences
to the Participant under Code Section 409A and this Agreement and awards
hereunder shall be interpreted and administered in accordance with such intent.
Accordingly, the Participant consents to any amendment of this Agreement as the
Company may reasonably make in furtherance of such intention, and the Company
shall promptly provide, or make available to, the Participant a copy of such
amendment. Any such amendments shall be made in a manner that preserves to the
maximum extent possible the intended benefits to the Participant. This
Section 11(a) does not create an obligation on the part of the Company to modify
this Agreement and does not guarantee that the amounts or benefits owed under
this Agreement will not be subject to interest and penalties under Code
Section 409A.

 

  (b) Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

  (c) Entire Agreement. This Agreement, Schedule A, which is attached hereto and
shall be deemed to be a part of this Agreement, the Plan, and any and all other
attachments hereto, contain the entire agreement between the parties with
respect to the transactions contemplated hereunder and supersede any prior
arrangements or understandings with respect thereto, written or oral. No
agreements or representations, oral or otherwise, expressed or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement, including the Plan, and any and all
attachments hereto.

 

  (d) Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, executors, agents, trustees, administrators, successors, and
assigns.

 

  (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, U.S.A., without regard to the
conflicts of law principles of any jurisdiction, except to the extent federal
law may be applicable.

 

  (f) CONSENT TO JURISDICTION. BY ACCEPTING THIS AWARD, THE PARTICIPANT
EXPRESSLY AND IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED IN DETROIT, MICHIGAN OR ANY STATE COURT LOCATED IN OAKLAND
COUNTY, MICHIGAN, U.S.A. IN RESPECT OF ANY MATTER HEREUNDER. This includes any
action or proceeding to compel arbitration or to enforce an arbitration award.

 

  (g) Arbitration. Any and every dispute or difference arising under, or in
relation to this Agreement, including any dispute or difference as to the
validity, meaning or effect hereof, shall be finally settled by arbitration in
Oakland County, Michigan, U.S.A. under the Rules of the United States Federal
Arbitration Act. The arbitration award shall be final and binding and shall deal
with the question of the costs of arbitration and all matters relating thereto.
The arbitrator is not empowered to award damages in excess of reasonable actual
damages.

 

  (h)

No Right to Future Grants. The grant of the RSUs is voluntary and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the past.
All decisions with respect to future grants, if any, will be at the sole
discretion of the Committee. The RSUs are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. The future value of the underlying Units is unknown and cannot
be predicted with certainty. No claim or entitlement to compensation or damages
arises from forfeiture or

 

4



--------------------------------------------------------------------------------

  termination of the RSUs or diminution in value of the RSUs or the underlying
Units and you irrevocably release the Committee, the Company and/or its
subsidiaries from any such claim that may arise. The Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan. Your participation in the Plan is voluntary.

 

  (i) Forfeiture or Recoupment of Awards. RSUs awarded under this Agreement are
subject to forfeiture or recoupment as required by applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act of 2002) and any
policy of the Company as may apply from time to time.

 

12. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs awarded under this Agreement or the Plan by
electronic means or request the Participant’s consent to participate in the
administration of this Agreement and the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company and accepted
by the Participant, effective as of the date first above written.

 

CHRYSLER GROUP LLC

 

Nancy A. Rae

Senior Vice President

Human Resources

 

ACCEPTED:

      By:         Date:                                           Participant:  
     

Attachment:

Schedule A: Vesting of Restricted Share Units Award

 

6



--------------------------------------------------------------------------------

SCHEDULE A

VESTING OF RESTRICTED SHARE UNITS AWARD

The following continuous employment criteria conditions must be achieved for
vesting of the Award (or any portion thereof) granted to
                         on                         , subject to Section 2 of
this Agreement:

The RSUs granted pursuant to this Agreement will vest ratably at approximately
one-third (1/3) per year over a period of three (3) years subject to the
Participant’s continuous active employment with the Company during the
applicable vesting period beginning on January 1, 2012 and ending on each of the
following dates:

 

  (a)                          of the RSUs will vest on                      ,
2013

 

  (b)                          of the RSUs will vest on                      ,
2014

 

  (c)                          of the RSUs will vest on                      ,
2015

To the extent the foregoing continuous employment conditions are not achieved,
the Award (or portion thereof) shall not be earned, vested, or payable under
this Agreement, except as set forth in Section 2. The achievement of the
foregoing continuous employment shall be determined by the Committee, in its
sole discretion, as soon as practical after the end of the applicable vesting
period.

 

7